Mr. Justice Graves delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1751*—when judgment affirmed. Unless the party bringing a cause up for review shall not only present a record containing all that is necessary for the court to know in order to intelligently pass upon the questions presented, but shall also file an abstract or abridgment of that record from which the errors complained of can be discovered, the judgment of the lower court will be affirmed pro forma. 2. Appeal and error, § 864*—when court mil not inspect record, Courts of review will never go to the record to discover errors not shown by the abstract, but will inspect it to find reasons to affirm. 3. Appeal and error, § 1395*—when findings of chancellor not disturbed. Findings of fact of a chancellor should not be set aside as against the weight of the evidence, unless they are clearly and palpably so. 4. Fraudulent conveyances, § 264*—when evidence sufficient to show that conveyances are fraudulent against creditors. On an intervening petition by a creditor of distributees in a partition suit, asking that transfers by certain of the distributees of their interests in the property be set aside and the money paid the petitioner in satisfaction of a claim against them, evidence held sufficient to support a finding that such transfers were fraudulent as against the petitioner and a decree ordering payment of its claim out of the distributive shares of the distributees.